 1

 2                                    UNITED STATES DISTRICT COURT

 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    REGINNA BRIDGEMAN,                               No. 2:19-cv-02108 JAM AC PS
 6                       Plaintiff,
 7           v.                                        ORDER
 8    SAN JOAQUIN CHILD PROTECTIVE
      SERVICES,
 9
                         Defendant.
10

11

12          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

13   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

14          On December 20, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within twenty-one days. ECF No. 5. Plaintiff has

17   not filed objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed December 20, 2019, are adopted in full; and

22          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to

23   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.

24
     DATED: January 23, 2020
25
                                                  /s/ John A. Mendez____________               _____
26

27                                                UNITED STATES DISTRICT COURT JUDGE

28
                                                       1
